Citation Nr: 1602673	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right calf disability.

2.  Entitlement to service connection for bilateral hip arthritis.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to March 1977.

This case initially came before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Board, in part, remanded the appeal for additional evidentiary development.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include a July 2013 written brief by the Veteran's representative.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current disability attributable to his in-service complaints of right calf and hip pain or residuals thereof at any time since he filed his claim or within close proximity thereto.  Arthritis of the hips was not clinically demonstrated within 1 year of separation from service.

2.  Asthma was not noted at the time of the Veteran's examination, acceptance and enrollment for military service.

3.  Clear and unmistakable evidence of record shows asthma existed prior to service and was not aggravated therein.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right calf disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for bilateral hip arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations and a hearing before the Board.  In February 2010, the Veteran withdrew his request for a Board hearing.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the August 2013 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service if demonstrated to a compensable degree within 1 year after separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Right Calf Disability and Bilateral Hip Arthritis

Due to the similar disposition for the claims of service connection for a right calf disability and bilateral hip arthritis, the Board will address them in a common discussion below. 

The Veteran's service treatment records document complaints of right calf and right hip pain in October 1976.  At the time of separation from service in March 1977, the Veteran reported not having or ever having had a history of arthritis or bone, joint or other deformity on the Report of Medical History.  The March 1977 separation examination revealed clinical evaluation of the feet, lower extremities, and other musculoskeletal systems were normal.

Private treatment records, dated in 2006, document the Veteran's complaints of left hip pain and x-ray findings interpreted as showing osteoarthritic changes of the left hip.

Nevertheless, the Board finds that the Veteran has not been shown to have a current disability at any time since filing his claim in August 2008 or within close proximity thereto.

The Veteran's VA outpatient treatment records document his December 2008 complaint of bilateral hip pain and x-ray results of the bilateral hips revealed the hips are normal in appearance.  These records also do not document any diagnosis or treatment for right calf pain.

Moreover, the Veteran was afforded VA examinations in September 2013.  The Veteran reported experiencing lower lumbar pain with radiation into his right hip area, which the examiner specified as the buttock area, associated with cramping and pain into his right calf, as well as radiation, to a lesser degree, in his left buttock and hamstring muscle.  Following the physical examinations and review of the claims file, the examiner indicated that the Veteran does not have or has ever had a knee and/or lower leg condition nor hip and/or thigh condition and diagnostic testing did not reveal arthritis.

The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not done so.  See October 2008 notice letter; June 2009 VA rating decision, November 2009 statement of the case, and November 2013 supplemental statement of the case.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Furthermore, muscle pain and joint pain are not considered disabilities for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right calf disability and bilateral hip arthritis.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.

Service Connection for Asthma

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Review of the August 1976 entrance examination report revealed that clinical evaluation of the Veteran's sinuses, nose, mouth, throat, lungs, and chest were normal.  Subsequently, a January 1977 service treatment record documents the Veteran reported a history of asthma since age 9 and the diagnosis was affirmed.  The Veteran also affirmed having had asthma in a January 1977 dental health questionnaire and has reported that he had asthma since age 9 at the September 2013 VA examination.

In light of the Veteran's reported history of having asthma since age 9 while in service and at the September 2013 VA examination, the Board finds that a pre-existing asthma disorder was not noted on the August 1976 entrance examination report, thus the Veteran is presumed to have been in sound condition at the time of entry to service.  As a result, the question for consideration is whether VA has rebutted the presumption of soundness by presenting clear and unmistakable evidence that (1) the Veteran's asthma, if any, existed prior to service, and (2) the pre-existing asthma was not aggravated by service.

The Veteran's own statements of a pre-service diagnosis of a disease or injury is generally insufficient to establish a disorder existed prior to service.  See Paulson, 7 Vet. App. at 470.  Nevertheless, a May 2006 private treatment record documents the Veteran was diagnosed with asthma since childhood by a medical professional.  Most recently, the September 2013 VA examiner opined with adequate rationale that the Veteran's asthma clearly existed prior to active duty.  The Board finds that after a complete review of the evidentiary record, there is clear and unmistakable evidence that shows the Veteran's asthma existed prior to service.

Next, in the January 2010 VA Form 9, the Veteran reported that his asthma condition was aggravated after going through the gas chamber and the constant five-mile runs during active service in Germany.  As noted above, the Veteran complained of asthma while in service in January 1977.  He was also prescribed a refill for Quibron and treated for asthma again in February 1977.

Nevertheless, at the time of separation from service, the Veteran denied having a history of asthma in the March 1977 Report of Medical History and there were no abnormalities noted after physical review of the Veteran's sinuses, nose, mouth, throat, lungs, and chest at the March 1977 separation examination.  Most recently, the September 2013 VA examiner also opined with adequate rationale that the Veteran's asthma clearly was not aggravated by active duty.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion that the pre-existing asthma was aggravated during or by service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, in light of the complete evidentiary record, especially the September 2013 VA examiner's medical opinion, the Board finds there is clear and unmistakable evidence of record that shows the pre-existing asthma was not aggravated by service.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for a right calf disability is denied.

Service connection for bilateral hip arthritis is denied.

Service connection for asthma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


